Citation Nr: 0123416	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-20 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension benefits in the amount of 
$10,138.00, plus accrued interest.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1955.

This appeal arises from an August 2000 decision of the 
Committee for Waivers and Compromises (Committee) at the 
Pittsburgh, Pennsylvania, Regional Office (RO).  In this 
decision, the Committee found that the veteran had acted in 
bad faith, and it denied the claim of entitlement to waiver 
of recovery of an indebtedness in the amount of $10,138.00, 
plus accrued interest.  He appealed this determination.

A video conference hearing was held before the Board of 
Veterans' Appeals in July 2001.  The undersigned conducted 
this hearing and will make the final determination in this 
case.  38 U.S.C.A. § 7102(a) (West Supp. 2001).


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
issue on appeal has been obtained.

2.  Since August 1977, the veteran has been sent numerous 
notices informing him that he was obligated to provide prompt 
notice of any change in income or net worth, to include his 
spouse's income, and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.

3.  The veteran, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
a higher amount of VA benefits than he was entitled, or 
benefits to which he was not entitled at all; his actions 
created the overpayment at issue.



CONCLUSION OF LAW

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $10,138.00, plus accrued 
interest, is precluded by a finding of bad faith on the part 
of the veteran.  38 U.S.C.A. §§ 5103, 5103A, 5302 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim for entitlement to a nonservice-
connected pension in June 1977.  By rating decision of August 
1977, the RO granted the claim.  

In a statement of May 1979, the veteran requested that VA 
stop payment on the basis that his spouse was no longer a 
dependent since they had divorced.  He wrote, "I don't want 
to accumulate a overpayment."  Another letter received from 
the veteran in March 1980 that discussed his divorce noted 
"[s]o please adjust my check accordingly cause I can't 
afford to loose it."  The RO issued a letter to the veteran 
in April 1980 that informed him of the change in the amount 
of his nonservice-connected pension due to the change in the 
status of his dependents.  He was informed that this action 
had resulted in an overpayment of $141.02.  In July 1980, the 
veteran inquired of the RO the reason why he had not received 
a monthly payment for his nonservice-connected pension.  The 
RO informed him by letter of July 1980 that this check had 
been withheld in order to recoup an overpayment.

In June 1982, a VA Form 21-4171 (Supporting Statement 
Regarding Marriage) was submitted on the veteran's behalf.  
This form indicated that the veteran had a common law spouse.  
An administrative decision prepared in May 1983 that the 
veteran was involved in a valid common-law marriage.  An 
award letter of late May 1983 informed the veteran of the 
amount of his nonservice-connected pension.  In addition, the 
RO informed him that these amounts were based in part on 
having a dependent spouse.

The RO issued notice letters in April 1985 and April 1986 
that informed the veteran of changes in the amount of his 
nonservice-connected pension benefits.  These letters 
specifically listed the income of both the veteran and his 
spouse that had been considered in the determination of the 
amount of pension paid.  The letters further noted that 
"included are benefits for your spouse and child.  Any 
change in the number or status of your dependents must be 
reported promptly to the VA."  Enclosed with both letters 
was VA Form 21-8768 (Disability Pension Award Attachment) 
which informed the veteran that "[t]he rate of pension paid 
to a veteran depends upon the amount of family income and the 
number of dependents."

A letter from VA dated in early May 1986 notified the veteran 
that an overpayment of pension benefits had been made to him.  
The veteran requested a waiver of recovery of this 
indebtedness.  A Committee decision of September 1986 denied 
such a waiver.  It was noted that the veteran's indebtedness 
had been created due to his failure to timely report receipt 
of Social Security benefits.

Notice letters discussing the veteran's amount of nonservice-
connected pension were issued to him in August 1986 and 
February 1987.  These letters included information regarding 
the requirements for the payment of the pension and 
additional copies of VA Form 21-8768.  In September 1988, the 
RO again notified the veteran by letter of the amount of 
pension he was to receive.  This letter disclosed the income 
of the veteran and his spouse that was considered in arriving 
at this decision.  He was further informed:

Your rate of VA pension is directly 
related to [your] family's income.  
Adjustment to your payments must be made 
whenever [your] family's income changes.  
Therefore, you must notify us immediately 
if you/your family receive(s) any income 
from a source other than that shown 
above.  You must also report any changes 
in the income shown above.  Failure to 
inform the VA promptly of income changes 
may result in the creation of an 
overpayment in your account.

Finally, the veteran was encouraged to read the enclosed VA 
Form 21-8768.  Similar letters were sent by the RO to the 
veteran in March 1989, March 1991, March 1993, and November 
1993.

A notice letter of June 1994 informed the veteran of changes 
in his amount of nonservice-connected pension.  Again the 
income considered in this decision from both himself and his 
spouse were noted.  He was warned:

Your rate of VA pension depends on total 
"family" income which includes your 
income and that of any dependent.  We 
must adjust your payments whenever this 
income changes.  You must notify us 
immediately if income is received from 
any source other than that shown above.  
You must also report any changes in the 
income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to 
be repaid.

A VA Form 21-8768 was also enclosed.  Similar letters were 
issued to the veteran in May 1995 and January 1996.

Notice letters were sent to the veteran in September 1997, 
July 1998, June 1999, and February 2000.  These letters again 
notified him of the amount of nonservice-connected pension he 
was going to be paid.  The RO noted the amount of income for 
both the veteran and his spouse that was considered in making 
these determination.  All letters reported that the veteran's 
spouse had not received any earned income from October 1996 
through February 2000.  These letters contained similar 
notifications regarding the requirement to report all family 
income as noted in the letter of June 1994.

The RO sent the veteran a letter in May 2000 that informed 
him that VA had learned his spouse had earned unreported 
income in 1997 and 1998.  These amounts had apparently been 
verified directly by the spouse's employer.  The RO noted 
that this information required a retroactive adjustment of 
the amount of pension the veteran was entitled to, and 
proposed to reduce his current pension award because of the 
overpayment.  The veteran initially responded in late May 
2000 that he agreed with the RO's readjustment.  Four days 
later, the RO issued a letter to the veteran informing him 
that the proposed readjustment had been processed due to his 
spouse's unreported earned income in 1997 and 1998.

A written statement was received from the veteran in June 
2000.  He claimed that he had separated from his spouse in 
early May 2000.  The veteran asserted that he was paying her 
$125.00 a month in support, but did not now or in the future 
have any access to income she might earn.  By letter of July 
2000, the RO responded that the veteran's spouse would 
continue to be considered a dependent of his for VA purposes.  
He was informed that she would only be removed as a dependent 
when he discontinued support payments or received a divorce.  
He was again informed that he was responsible for reporting 
both his and his spouse's income in order to receive VA 
pension benefits.

In June 2000, VA's Debt Management Center issued a letter to 
the veteran informing him that he was indebted to VA in the 
amount of $10,138.00 due to overpayment of his pension 
benefits.  The veteran requested a waiver of recovery of this 
debt in late June 2000.  He acknowledged that he had 
"received the amount of [his] VA debt", but it was not his 
intention to defraud the Federal Government.  The veteran 
claimed that his family was undergoing a lot of financial 
problems in 1997 and 1998, and his spouse was forced to 
obtain employment in order to meet their bills.  He asserted 
that he had not been aware at that time that his spouse's 
income would affect his VA pension.  The veteran contended 
that for VA to collect his indebtedness would violate the 
principles of equity and good conscience.

Attached to the June 2000 letter was a Financial Status 
Report (VA Form 20-5655).  On this form the veteran indicated 
that his spouse did not currently work and had not received 
any income.  He claimed that his monthly expenses exceeded 
his monthly income by $3.75.  His only reported assets were 
an automobile with an estimated worth of $1,000.00 and $5.00 
on hand. 

The Committee denied the veteran's request for waiver of 
recovery of his indebtedness in a decision of August 2000.  
It was determined that the veteran had been informed by VA 
that he was required to timely report any income from his 
spouse, and knew that he was not entitled to the amount of 
pension he received in 1997 and 1998.  Therefore, his failure 
to report his spouse's earned income was found to be an act 
of bad faith on the part of the veteran.

The veteran's representative argued in a VA Form 646 of 
January 2001 that the veteran had only a ninth grade 
education and had worked as a laborer with no experience 
dealing with paperwork.  It was contended that while the 
veteran did know how to read, he still could not understand 
what he had read.  The representative asserted that at the 
time of the overpayment the veteran was not aware that his 
spouse's income would affect the amount of VA pension he was 
entitled to.  Also in January 2001, the veteran submitted a 
list of his recent medical expenses which totaled $2,864.23.

At his Board hearing in July 2001, the veteran testified that 
he quit attending school after the ninth grade, but later 
obtained a General Equivalency Degree (GED).  He claimed that 
the only work he had done in his life was in manual labor.  
The veteran asserted that his spouse was forced to seek 
employment in 1997 due to their family's poverty.  It was 
alleged by the veteran that he had never received any letter 
from VA informing him to report his spouse's income.  The 
veteran acknowledged that his spouse currently worked caring 
for a elderly person.  He asserted that he was now separated 
from his spouse.  The veteran testified:

Every day she's there, but she ain't 
considered a live-in, you know.  We had 
to do that in order to-that was 
suggested by my VA administrator, that 
she live by herself so we could keep 
getting my pension.

(Transcript, p. 5).  It was claimed by the veteran that his 
spouse's income did not directly benefit him and that he in 
fact was still forced to pay her rent.  

Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A.  It is recognized by 
the Board the provisions of these statutes did not become 
effective until the fall of 2000, after the last statement of 
the case (SOC) in this appeal was issued by the RO.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, 2097-98 (2000).  Therefore, the RO 
did not have the opportunity to apply these provisions to the 
current case.  However, the development conducted by the RO 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107 (West 1991) as well as the 
new provisions of 38 U.S.C.A. § 5103A.  The RO also appears 
to have complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2) in its SOC of August 2000.  This 
SOC informed the veteran of the pertinent evidence reviewed 
by the RO, the applicable law and regulations, and the 
reasons and bases for its decision.  In effect, this SOC also 
informed the veteran that no further development of the 
evidence was going to be conducted by the RO.

It is also noted by the Board that VA released a final rule 
on August 29, 2001, that published VA regulations based on 
the recent provisions of the VCAA.  See 66 Fed.Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  However, the 
commentary associated with these new regulations clearly 
indicates that the scope of the final rule applies only to 
claims for benefits that are governed by 38 C.F.R. Part 3.  
See 66 Fed.Reg. 45,620, 45,629 (Aug. 29, 2001).  As the 
current issue will be decided under regulations found in Part 
1 of the 38 C.F.R., the new regulations have no application 
to the question of waiver. 

The Board finds that all records pertinent to the 
determination of the appellant's claim for waiver of recovery 
of his VA indebtedness has been obtained.  The spouse's 
earned income was verified directly with her employer.  As 
the issue on appeal deals primarily with financial issues and 
the reporting of earned income, development of any military 
or medical records would not be pertinent.  In addition, the 
issue currently before the Board does not involve a medical 
question or require a VA compensation examination.  The 
appellant did request a hearing before the Board and such a 
hearing was conducted in July 2001. 

Based on the above analysis, and as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government.  38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b).  It should be emphasized that only one of the three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of a VA 
indebtedness.  38 U.S.C.A. § 5302(c).

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a).

A veteran who is receiving pension benefits must notify VA of 
any material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" was also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has invalidated the use of the above-cited 
phrase as an appropriate basis for a bad faith determination.  
See Richards v. Brown, 9 Vet. App. 255, 257 (1996).  In 
Richards, the Court found that the operative language in 38 
C.F.R. § 1.965(b)(2) limits bad faith to cases in which there 
is an intent to seek an unfair advantage.  Thus, the Court 
held that the use of the phrase neglect or refuse to fulfill 
some duty or contractual obligation found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.

As an initial matter, the veteran does not contend, and the 
record does not show, that the debt in this case was not 
validly incurred.  There is no question that there was an 
overpayment of VA pension benefits based on information, or 
lack thereof, supplied by the veteran to VA.  The Board finds 
that the indebtedness of $10,138.00 was properly established.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In the current case, the Board finds no substantial evidence 
that the veteran had fraudulent intent or misrepresented a 
material fact in not reporting his spouse's earned income in 
1997 and 1998.  However, the preponderance of the evidence 
does show that the veteran acted in bad faith on this matter.

The Board notes that when it initially considers whether the 
veteran engaged in bad faith, it is not bound by any 
determination of the RO in that regard.  The Board also notes 
that the denial of the waiver due to bad faith by the 
Committee was based upon a finding that there was a willful 
intention on the part of the claimant to seek an unfair 
advantage.  There is no indication in the Committee's 
reasoning that the finding of bad faith was improperly based 
on the veteran's neglect or refusal to fulfill some duty or 
contractual obligation, which has been nullified by the Court 
as a basis for a finding of bad faith.  See Richards.

A review of the claims file clearly shows that the veteran 
was repeatedly warned over a period of a decade and a half of 
his responsibility to report all his income.  While the 
notices sent in the late 1970's and 1980's were rather vague, 
subsequent notification, especially in letters dated from 
June 1994 onward, clearly and unambiguously informed him that 
he was required to report all of his spouse's income in order 
to maintain his pension payments.  However, the veteran has 
contended that he never received such notification from VA.  

After a thorough review of the claims file, the Board finds 
this contention is simply incredible.  The notification 
letters of record were consistently addressed to the 
veteran's last reported address.  It is also relevant that 
the veteran timely reported information that was beneficial 
to his interest in maximizing his pension payments based on 
the notifications provided by the RO.  These included 
reporting and providing information in the early 1980's to 
establish his spouse and son as dependents, election of 
improved pension benefits in June 1982, request of waiver of 
recovery of VA indebtedness in 1986, and request for 
exclusion of his child's income in June 1993.  As the veteran 
responded to VA requests and notices when it was in his best 
interest, it is improbable that he did not receive 
notification of the requirement to inform VA of his spouse's 
earned income and that this income could effect payment of 
his pension benefits.  Based on the presumption of 
administrative regularity, and in the absence of clear 
evidence to the contrary, the Board finds that the veteran 
was given notification of the requirement to report his 
spouse's earned income.  See United States v. Chemical 
Foundation, Inc. 272 U.S. 1, 14-5 (1926) (There is a 
presumption that public officials properly discharge their 
official duties unless there is clear evidence otherwise).  
In fact, the only evidence of nonreceipt is merely the 
veteran's own bald assertions.

It has also been contended by the representative that the 
veteran is unable to understand the notifications from VA due 
to his lack of education.  The Board finds that the 
preponderance of the evidence does not support this 
allegation.  As noted above, the veteran has been readily 
able to understand and respond to VA notices when it would 
maximize or sustain his VA pension benefits.  The veteran has 
over the years repeatedly communicated with the RO in hand 
written letters based on notification letters sent to him.  
His letters have been coherent and to the point, thus showing 
that he is able to understand and communicate in written 
English.  Most telling are the veteran's actions in 1979 and 
1980 when he informed VA he had divorced his former spouse 
and requested that she be removed as a dependent before an 
overpayment occurred.  It is clear based on this action that 
he knew that the status of his dependents effected the amount 
of VA pension benefits to which he was entitled.

As noted above, it is the responsibility of a pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (2000).  The evidence makes it 
abundantly clear that the veteran was informed specifically 
and repeatedly of his responsibility to report changes in his 
family income.  The evidence shows that he failed to fulfill 
this responsibility.  The Board further observes that even if 
the veteran did not read the instructions from VA, persons 
dealing with the Federal Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947)].

In essence, the Board must make a determination as to whether 
the information supplied by the veteran was provided without 
intent to seek an unfair advantage, or whether the furnishing 
of such information constituted bad faith on his part.  In 
sum, the veteran did not report wage income for his spouse 
while she was earning such income in 1997 and 1998, despite 
the clear and repeated notices from VA to do so.  Despite 
these clear notifications by the RO, the veteran deliberately 
failed to promptly disclose his spouse's income in 1997 and 
1998.  In fact, he never attempted to report this income and 
it was only discovered after independent verification with 
the spouse's employer.  In the meantime, he continued to 
receive VA benefits based on what he knew was incorrect 
information.

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the preponderance 
of the evidence shows that the appellant had notice of the 
requirement to report his spouse's earned income, that he had 
knowledge of the likely consequences, and that he engaged in 
unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning income received by his spouse in 1997 and 1998, 
thus retaining VA benefits that he was not entitled to.  The 
veteran was fully informed of VA actions to be taken if he 
improperly reported his income and thus, he had the knowledge 
of the likely consequences of his actions.

Based on the evidence of record, the Board finds that the 
veteran purposely did not inform the VA that his spouse was 
earning income in order to retain the full amount of VA 
disability pension benefits that he was receiving.  That is, 
the veteran, in an unfair and deceptive manner, refused to 
accurately inform VA of his family income so that he could 
wrongfully continue to receive VA benefits to which he was 
not entitled or to continue receiving VA benefits in excess 
of which he was entitled to receive.

In light of the foregoing, the Board finds that the 
preponderance of the evidence clearly establishes that the 
veteran engaged in bad faith when he failed to promptly 
report his spouse's earned income in 1997 and 1998.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the most 
probative evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board is aware that the veteran has contended that the 
charged indebtedness should not be collected because this 
would cause him financial hardship.  Financial hardship is an 
element of the standard of equity and good conscience.  As 
discussed above, when the overpayment of VA benefits results 
from such bad faith on the part of the veteran, waiver of 
recovery of this debt is precluded by law, regardless of the 
veteran's current financial status or any of the other 
elements of the standard of equity and good conscience.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).


ORDER

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits in the amount of $10,138.00, plus accrued 
interest, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

